DETAILED ACTION
This Office Action is sent in response to Applicant's Response filed 09/22/2021 for 16/059277. Claims 1-5, 7-10, 12, and 15-18 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant's arguments with respect to the 103 rejection of claim 1 have been fully considered but are not persuasive.
As to claim 1, Applicant argues that Tjiong and Nixon, alone or in combination, do not teach "upon a withdrawal of an operand from the third graphical zone, automatically stopping the collection of data from the entity that was selected for the operand that was withdrawn from the third graphical zone" [pg. 9:1-pg. 13:2]. Examiner respectfully disagrees.
In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., visually representing how a PPI varies when withdrawing an operand [pg. 8:4], adding "a new data thread" [pg. 8:4], and canceling "the corresponding data thread" [pg. 8:4], where a user "drags an operand out of the graphical zone [pg. 12:4]) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant's specification does not disclose a special definition of "withdrawal", merely an example of how one is performed, "a withdrawal of an operand from the third 
Applicant acknowledges that Nixon recites displaying objects representing process entities in a list provided to a user [Remarks, pg. 10:3; Nixon, para 0119, 0130, also para 0161] and obtaining data values associated with the selected entities [Remarks, pg. 10:3; Nixon, para 0131, 0133, also para 0147, 0162]. Nixon also recites a request to remove a data subscription and stop obtaining data values for an entity in a view list [para 0133-0134, 0162], thus the request to revoke or stop data collection or subscription functionality for the entity in the view list may be interpreted as "a withdrawal of an operand from [a] graphical zone". Nixon also recites where a control system removes a data subscription, i.e., no longer requests data values of a list entity, [para 0131, 0133] and stops obtaining data values of entities in a user list [para 0133-0134, 0164], thus the removal or stopping of obtained values may be interpreted as "automatically stopping the collection of data from the entity that was selected".
Therefore, when the process control system stops obtaining values associated with an entity in a view list user in response to a stop or remove request no longer requesting data for a displayed list entry that had been previously requested [para 0131, 0133, 0161, 0164], Nixon teaches "upon a withdrawal of an operand from the third graphical zone, automatically stopping the collection of data from the entity that was selected for the operand that was withdrawn from the third graphical zone".
Applicant also argues that Tjiong and Nixon, alone or in combination, do not teach "automatically stopping" collection of data because Nixon communicates information before stopping data collection [pg. 12:3-13:1]. Examiner respectfully disagrees.

Therefore, Examiner maintains that the combination of Tjiong and Nixon teach the limitations of claim 1. Claim 1 remains rejected.
Claim 7 recites similar limitations to those recited in claim 1 and remains rejected upon a similar basis as claim 1 as stated above.
Dependent claims 2-5, 8-10, 12, and 15-18 remain rejected at least based on their dependence from independent claims 1 and 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-5, 7-10, 12, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tjiong (US 20170236067 A1) in view of Nixon et al. (US 20180109417 A1).

As to claim 1, Tjiong discloses a method for evaluating plant efficiency [para 0002, system for detecting plant issues, note the broadest reasonable interpretation of efficiency includes a degree of performance and that issues reflect a degree of unexpected performance], the method comprising:
displaying a set of operators in a first graphical zone of a user interface [Fig. 6, para 0072-0073, 0076, toolbox area of graphical screen display (read: user interface) includes region (read: first zone) with logical operation elements] and a set of operands in a second graphical zone [Fig. 6, para 0072-0073, 0076, toolbox area of graphical screen display includes region (read: second zone, note different regions in toolbox area) with source input elements (read: operands, note the broadest reasonable interpretation of operands includes elements on which operations are performed)];
providing in a third graphical zone a formula editor user interface [Fig. 6, para 0059, 0072-0073, graphical screen interface displays workflow area (read: third zone) defining rule (read: formula editor)] enabling a drag-and-drop of an operator from the first graphical zone, or respectively of an operand from the second graphical zone, into the third graphical zone for creating a formula for a plant performance indicator (PPI), the PPI being a measure of plant efficiency [note the limitations "enabling a drag-and-drop of an operator from the first graphical zone, or respectively of an operand from the second graphical zone, into the third graphical zone" and "for creating a formula for a plant performance indicator" are not being given patentable weight as the term "enabling" and "for" suggest or make optional and does not require the drag and drop or creating steps to be performed as the limitation is an intended result of the "formula editor user interface" as recited in the claim (see MPEP 2111.04); however, also note Fig. 6, para 0073, 0075-0076 describe a drag logical operation element from toolbox area and drop into workflow area (read: drag-and-drop of operator from first graphical zone into third graphical zone) and Fig. 9, para 0073, 0081 describe a workflow area that receives rule (read: formula) parameters to determine plant node status (read: PPI), where the status of an individual node indicates a degree of performance within the entire plant], the PPI being a measure of plant efficiency [para 0081, node status indicates degree (read: measure) to which individual plant node reflects an expected value within the entire plant environment, note broadest reasonable interpretation of efficiency includes any state of acting in an expected manner];
detecting user input for dragging and dropping respective operands and operators into the third graphical zone [Fig. 6, para 0073, 0075-0076, drag logical operation element or input element and drop into workflow area] and,
at each dropping of a given operand into the third graphical zone [para 0077, drag and drop selected data input element into workflow area], automatically displaying for the given operand a predefined list of entities involved in a production process of the plant, the predefined list enabling an entity to be selected for the given operand [Fig. 7, para 0077, 0081, provide list with available sections and keys of process plant for data source, note the list provided by the system falls under the broadest reasonable interpretation of automatically as being performed by a machine], and
detecting user input for selection of a given entity from the predefined list [para 0077, 0080-0081, select section or key from list to specify input data];
automatically collecting data corresponding to the given entity for each respective operand that has been dragged and dropped in the third graphical zone [para 0081, collect data from plant node specified by rule components within workflow area (see area at Fig. 8, para 0077), note the collection by the system falls under the broadest reasonable interpretation of automatically];
automatically calculating the PPI from the formula and the collected data [para 0081-0083, determine output for rule as defined by rule components and collected data, note the determining by the system falls under the broadest reasonable interpretation of automatically]; and
… the collection of data from the entity that was selected for the operand … [para 0081, collect data from plant node specified by rule components within workflow area (see area at Fig. 8, para 0077), note the collection by the system falls under the broadest reasonable interpretation of automatically].
However, Tjiong does not specifically disclose upon a withdrawal of an operand from the third graphical zone, automatically stopping the collection of data from the entity that was selected for the operand that was withdrawn from the third graphical zone.
Nixon discloses upon a withdrawal of an operand from the third graphical zone [para 0119, 0123-0124, 0193, 0164, indication to remove device (read: operand, note the broadest reasonable interpretation of operand includes any data on which an operation is performed and includes any selected entity) from requested device list, where requested list devices are displayed within graphical user interface (read: graphical zone)], automatically stopping the collection of data from the entity that was selected for the operand that was withdrawn from the third graphical zone [para 0123, 0130-0133, 0164, remove subscription to obtain data (read: stopping collection of data) for previously requested device that has been removed and no longer requested in requested device list, note server and device updating data subscriptions falls under the broadest reasonable interpretation of automatically as being performed by a machine].
Tjiong and Nixon are analogous art to the claimed invention because they are from a similar field of endeavor of process control systems.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the data collection as disclosed by Tjiong with stopping data collection as disclosed by Nixon with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Tjiong as described above to reduce process and storage requirements [Nixon, para 0133].

As to claim 2, Tjiong discloses the method according to claim 1, wherein the predefined list comprises … each entity listed in the predefined list [Fig. 7, para 0077, 0081, provide list with available sections and keys of process plant for data source].
However, Tjiong does not specifically disclose a physical address of each entity.
Nixon discloses a physical address of each entity [Figs. 3A, 3E, para 0112, 0195, 0198, 0210-0212, 0231, device receives data from field devices, where data is stored hierarchically in device storage location (read: physical address)].
Tjiong and Nixon are analogous art to the claimed invention because they are from a similar field of endeavor of process control systems.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify each entity as disclosed by Tjiong with the physical address as disclosed by Nixon with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Tjiong as described above to enable filtering and provide more relevant information [Nixon, para 0227, 0231].

As to claim 3, Tjiong discloses the method according to claim 1, which comprises, in response to a dropping of an operand in the third graphical zone, opening a popup window in order to automatically display the predefined list [para 0077, 0081, provide pop-up window after dropping data input element, note window provides a list defining available values for data source].

As to claim 4, Tjiong discloses the method according to claim 1, further comprising storing the PPI in a memory [para 0058, 0065, 0083-0084, memory stores application data including rule output].

As to claim 5, Tjiong discloses the method according to claim 1, which comprises collecting … data from the selected entity for a dropped operand [para 0081, 0083, 0088, collect data from plant source], and … unselected entities listed in the predefined list for the given operand [para 0077, user specifies single selection from available sections and keys within list, thus there are entities that are unselected].

Nixon discloses collecting only data from the selected entity…, and not collecting data from unselected entities [para 0123, 0130-0133, 0139, only obtain data for selected entities within requested device list, where data for entities that are not requested are not collected].
Tjiong and Nixon are analogous art to the claimed invention because they are from a similar field of endeavor of process control systems.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the data collection as disclosed by Tjiong with the limited data collection as disclosed by Nixon with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Tjiong as described above to reduce process and storage requirements [Nixon, para 0133].

As to claim 7, Tjiong discloses a system for evaluating plant efficiency [para 0002, system for detecting plant issues, note the broadest reasonable interpretation of efficiency includes a degree of performance and that issues reflect a degree of unexpected performance], the system comprising:
a user interface [Fig. 6, para 0072-0073, 0076, graphical screen display] with
a first graphical zone for displaying a set of operators [Fig. 6, para 0072-0073, 0076, toolbox area of graphical screen display includes region (read: first zone) with logical operation elements],
a second graphical zone for displaying a set of operands [Fig. 6, para 0072-0073, 0076, toolbox area of graphical screen display includes region (read: second zone, note different regions in toolbox area) with source input elements (read: operands, note the broadest reasonable interpretation of operands includes elements on which operations are performed], and
a third graphical zone [Fig. 6, para 0059, 0072-0073, graphical screen interface displays workflow area (read: third zone)] enabling a drag [note the limitations "enabling a drag and drop of an operator from said first graphical zone, or respectively of an operand from said second graphical zone, into said third graphical zone" and "in order to create a formula for calculating a plant performance indicator (PPI) being a measure of plant efficiency" are not being given patentable weight as the term "enabling" and "to" suggest or make optional and does not require the drag and drop or creating steps to be performed as the limitation is an intended result of the "third graphical zone" as recited in the claim (see MPEP 2111.04); however, also note Fig. 6, para 0073, 0075-0076 describe a drag logical operation element from toolbox area and drop into workflow area (read: drag and drop of an operator from first graphical zone into third graphical zone) and Fig. 9, para 0073, 0081 describe a workflow area that receives rule (read: formula) parameters to determine plant node status (read: PPI), note the status of individual node indicates a degree of performance within the entire plant)]; and
a processing unit formed by at least one processor and a memory [para 0055, processing device includes processor and memory],
said processing unit, connected to said user interface and to at least one entity of the plant [para 0054-0055, processing device connected to user interface and plant devices],
said processing unit being configured for automatically displaying for each operand dropped in said third graphical zone [para 0077, drag and drop selected data input element into workflow area] a predefined list of entities involved in a production process of the plant in relation with said operand, said predefined list enabling a selection of an entity for said operand [Fig. 7, para 0077, 0081, provide list with available sections and keys of process plant for data source, note the list provided by the system falls under the broadest reasonable interpretation of automatically as being performed by a machine], and
said processing unit being further configured
for automatically collecting data from a selected entity for each respective operand that has been dropped within said third graphical zone [para 0081, collect data from plant node specified by rule components within workflow area (see area at Fig. 8, para 0077), note the collection by the system falls under the broadest reasonable interpretation of automatically] and
for automatically calculating the PPI from the formula and the collected data [para 0081-0083, determine output for rule as defined by rule components and collected data, note the determining by the system falls under the broadest reasonable interpretation of automatically];
wherein said processing unit is configured for … collection of data from an entity that was selected for an operand [para 0081, collect data from plant node specified by rule components within workflow area].
However, Tjiong does not specifically disclose stopping a collection of data from an entity that was selected for an operand when the operand is withdrawn from said third graphical zone.
Nixon discloses stopping a collection of data from an entity that was selected for an operand when the operand is withdrawn from said third graphical zone [para 0123, 0130-0133, remove subscription to obtain data (read: stopping collection of data) for previously requested device that has been removed and no longer requested in requested device list].
Tjiong and Nixon are analogous art to the claimed invention because they are from a similar field of endeavor of process control systems.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the data collection as disclosed by Tjiong with stopping data collection as disclosed by Nixon with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Tjiong as described above to reduce process and storage requirements [Nixon, para 0133].

As to claim 8, Tjiong discloses the system according to claim 7, wherein said processing unit is configured for collecting the data … of each entity, … being provided in said predefined list for each entity [para 0081, collect data from plant node specified by rule components within workflow area (see area at Fig. 8, para 0077)].
However, Tjiong does not specifically disclose collecting the data at a physical address, said physical address being provided … for each entity.
Nixon discloses collecting the data at a physical address, said physical address being provided … for each entity [Figs. 3A, 3E, para 0112, 0195, 0198, 0210-0212, 0231, device receives data from field devices, where data is stored hierarchically in device storage location (read: physical address)].
Tjiong and Nixon are analogous art to the claimed invention because they are from a similar field of endeavor of process control systems.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify each entity as disclosed by Tjiong with the physical address as disclosed by Nixon with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Tjiong as described above to enable filtering and provide more relevant information [Nixon, para 0227, 0231].

As to claim 9, Tjiong discloses the system according to claim 7, wherein said user interface comprises a touch screen display [para 0059, touch screen input on display].

As to claim 10, Tjiong discloses the system according to claim 7, wherein said processing unit is configured for collecting … data from the selected entity for a dropped operand [para 0081, 0083, 0088, collect data from plant source], [and] unselected entities listed in predefined lists for the operands… [para 0077, user specifies single selection from available sections and keys within list, thus there are entities that are unselected].

Nixon discloses collecting only data from the selected entity …, while data from unselected entities … remain uncollected [para 0123, 0130-0133, 0139, only obtain data for selected entities within requested device list, where data for entities that are not requested are not collected].
Tjiong and Nixon are analogous art to the claimed invention because they are from a similar field of endeavor of process control systems.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the data collection as disclosed by Tjiong with the limited data collection as disclosed by Nixon with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Tjiong as described above to reduce process and storage requirements [Nixon, para 0133].

As to claim 12, Tjiong discloses the system according to claim 7, wherein said memory has the PPI stored therein [para 0058, 0065, 0083-0084, memory stores application data including rule output].

As to claim 15, Tjiong discloses the system according to claim 7, wherein the formula for the PPI is a mathematical formula [Fig. 7, para 0065, 0078-0079, rule includes one or more operations, where operations include mathematical functions].

As to claim 16, Tjiong discloses the system according to claim 15, wherein the formula for the PPI includes operands for different entities [para 0064, rules may include one or more input data, where input data correspond to respective plant components].

As to claims 17-18, Tjiong and Nixon, combined at least for the reasons above, discloses the method according to claim 1 comprising limitations substantially similar to those recited in claims 15 and 16, respectively, and are rejected under similar rationale.

Conclusion
The Examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  It is respectfully requested to the applicant in preparing responses to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art as disclosed by the Examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Boe et al. (US20160292611 A1) generally teaches a drag and drop KPI builder interface.
Christ et al. (US 20090064025 A1) generally teaches a key performance indicator monitoring system with a formula editor user interface including separate regions for selecting system components and arithmetic functions.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA HUYNH whose telephone number is (571)272-5240.  The examiner can normally be reached on M-F between 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA HUYNH/Examiner, Art Unit 2145